Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 1 of 49 Page ID #:180



,·
      1     FRANK A. WEISER (S.B. #89780)
     2    · Attorney at Law · .
            3460 Wilshire Blvd., #1212
      3     Los-~geles, California 90010
            (213) 384-6964 - (voice)
      4     c2p) 383-7368 - (fax)
      5     maimons@aol.com - (e-mail)                                          .
      6    Attorney for Defendant
           TIRUPATI INVESTOR
      7    ENTERPRISES, INC.,
      8    A California Corporation

      9
                                  UNITED STATES DISTRICT COURT
     10
     11                          CENTRAL DISTRICT OF CALIFORNIA

     12
     13    SAMUEL LOVE,                               )   Case No. CV18-00834-DMG-PLA
                                                      )
     14                                               )   EX-PARTE APPLICATION
     15                                               )   FOR AN EXTENSION O:f
                                                      )   TIME FOR DEFENDANT
     16                                              )    TO FIL~ OPPOSITION
     17                                              )    TO MOTION FOR
                                  Plaintiff~,        )    SUMMARY JUDGMENT
     18                                              )    OR TO CONTINUE HEARING
                                                     )    DATE ON MOTION FOR
     19     vs.                                      )    SUMMARY JUDGMENT;
     20                                              )    DECLARATION OF FRANK
            TIRUPATI INVESTOR ENTERPRISES,            )    A. WEISER; MEMORANDUM
     21   · INC., a California Corporation, and Does )    OF POINTS AND AUTHORITIES
     22     1-10,                                    )    IN. SUPPORT THEREOF' .
                                                     )
     23                                              )    DATE: (none)
     24                           Defendants.        )    TIME: (none)
            _____________ )                               CTRM: 8C
     25
     26
     27
     28
                                                   1
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 2 of 49 Page ID #:181



J   '
        1                              DECLARATION OF FRANK A. WEISER
        2
                         I, FRANK A. WEISER, do hereby declare:
        3
                      1. I am the attorney for the Defendant TIRUPATI INVESTOR ENTERPRISES, INC.,
        4
                                                                                      .            -
        s     A California Corporation ("Defendant") and I make this declaration in support of the

        6     Defendant's' instant ex-parte application for an extension of time to file its opposition to the

         7    Plaintiff SAMUEL LOVE's ("Plaintiff') motion for summary judgment, or to continue the
         8
              motion for summary judgment ("MSJ")
         9
                      2. On March 17, 2019, I was hospitalized at Cedars-Sinai Medical Center on an
        10
        11    emergency basis because I fainted early Sunday morning in my home from severe dehydration.

        12    Attached hereto as Exhibit "A" is the .first page of the discharge order that I received from
        13
              Cedars-Sinai when I was discharged on the. morning of March 18, 2019 and a letter from the
        14
              internist who treated me.
        15
        16            3. I was admitted into Cedars on March 17, 2019 after I was taken to the emergency

        17    room by Los Angeles County Fire Paramedics and I was continually hydrated while I was in
        18
              Cedars due to my condition ..
        19
        20            4 Further, I have been seriously backlogged in my heavy trial and appellate

        21 . calendar, which was exacerbated by the recent hospitalization, and I was also seriously ill last
        22
              year from a severe urinary tract infection and operation that caused me to be hospitalized at
        23
              Cedars-Sinai Medical Center on an emergency basis that resulted in a surgical removal of a
        24
        2S    large bladder stone that was causing the infection.

        26
        27
        28
                                                        2
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 3 of 49 Page ID #:182



   1             5.    I was diagnosed in law school with Crohn's Disease, an inflammatory bowel
   2
        illness, that resulted in my undergoing major bowel surgery at Cedars from a near fatal
   3
        condition of toxic megacolon on December 12, 2009 and as a result I wear an ostomy device.
   4
   5              6.   As I understand it, that has caused me to have a tendancy towards Elehydtration

   6    and I have undergone two surgery's at Cedars, one in early 2014 and the other last year to

   7    remove large bladder stones.
   8
                  7.    Attached hereto as Exhibit "B" is a copy of the Cedars General Surgey report
   9
        from my colon surgery in December of 2009 that I described above.
  10
  11             8.     My health condition has resulted in my backlog. also has contributed

   12   to my inability to meet the filing deadl.ines in other cases.
   13
                 9.    Prior to my recent hospitalization at Cedars on March 17, 2019, I filed a motion
   14
        with the United States Court of Appeals for the Ninth Circuit on February 22, 2919 for a final
   1S
   16   extension of time to file an opening brief in a case where I represent the plaintiffs and
   17   appellants entitled Dean Ho top, et al. v City of San Jose, Ninth Circuit Docket No. 18-16995.
   18
                10. In the motion for an extension to file the opening brief I recounted my health
   19
  20    condition.

  21             11.. On March 12, 2019, the Ninth Circuit granted my motion in the Hotop case ..
  22
                12.    I am attaching hereto as Exhibit "C" the filed motion for an an extension to file
  23
        the opening brief in the Hotop case as Exhibit "C" and as Exhibit "D" the Ninth Circuit's
  24
  2S    order dated March 12, 2019 granting the motion.

   26
   27
   28
                                                3
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 4 of 49 Page ID #:183



, ·
      1               13.. In the Ho top motion, there is an Exhibit "C" which is the Cedars-Sinai Medical
      2
            Center Surgical Pathology Report ("Report").
      3
                      14. As the Report states in the section entitled "History," I have a history of Crohn's
      4
               .                                                                                .
      s     disease, with "fistulization, ileostomy,urosepsis, and recurrent bladder stone.".,

      6              15.   Because ofmy backlog, I am not able to file the opposition to the MSJ by the due

      7     date of Friday, May 10, 2019.
       8
                    16.    I am respectfully requesting to either continue the due.date for filing
       9
            the opposition to the MSJ until Friday, May 17, 2019 and the plaintiffs reply one week, until
      10
      11    Friday, May 24, 2019, but keep the same hearing date of May 31, 2019, or in the alternative

      12    to continue the hearing date of May 3,1, 2019 one week until Friday, June 7, 2019, and the
      13
            opposition and reply dates accordingly, cir .whatever date tµe Court deems reasonable.
      14
                    17.    On May 8, 2019, at approximately 12:58 p.m., I.called plaintiffs c~unsel's office,
      15
      16    Center for Disability Accessat (858) 375-7385 and I asked to speak to Raymond Ballister,
      17    Esq., one of plaintiffs attorneys in the case, and who I have worked with on other cases in the
      18
            past.
      19
      20            18.    The secretary who answered my telephone call at the time was not able to reach

      21 . Mr. Ballister at the time and I left a message for him to call me back. I have not received a call
      22
            back as of the filing of this application.
      23
                    19.    On May 8, 2019, at approximately 1:46 p.m., I called plaintiffs counsel's office,
      24
      2S    Center for Disability Accessat (858) 375-7385 and I asked to speak to Phyl Grace, Esq., one

      26    of plaintiffs attorneys in the case, and who I havealso worked with on other cases in the past.
      27
      28
                                                         4
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 5 of 49 Page ID #:184



   1         20.    I spoke to an individual named Leo, who I understand is an assistant of Ms. Grace,
   2
        and I was informed by him that she was not available and that he would forward my message
   3
        to call me back
   4
                                                                                          ,   -
   s        21. I informed him at the time that I would be seeking an ex-parte application to extend

   6    the time to respond to the MSJ and as I understood him, Ms. Grace would only handle the

   7    settlement negotaiations aspect of the case and that he would forward my message to another
   8
        attorney regarding the extension request.
   9
             22. I also informed him that I would also wish to speak to Ms. Grace about settling
  10
        the case.    I have not received a call back regarding the second call as of the filing of this
   11

   12   application.
   13
              23. On Thursday, May 9, 2019, at approximately 3:34 a.m., I called called plaintiffs
   14
        counsel's office, Center for Disability Accessat (858) 375-7385 and I spoke. to the firm's
   15
   16   voice operator Kimberly, who identified herself as Operator 7 431, and I requested to be

   17   placed through to Mr. Ballister's voice mail to leave him a message regarding this application.
   18
              24. I was told by Kimberly that she would take down the nessage and I left a detailed
   19
        message regarding that I was goinf to seek this application with the details of the request and
   20
   21 . why I was doing so. She stated to me that she would relay the message to Mr. Ballister.
   22
              25. On Thursday, May 9, 2019, at approximately, 3:57 a.m., I e-mailed Mr. Ballister
   23
        and Ms. Grace informing them that I woould be seeking this application and I also included
   24
        in the e-mail, several other of plaintiffs attorneys, Dennis J. Pree, Esq., Isabel Rose
   2S
   26 Masanque, Esq., and Sara Gunderson, Esq. Attached hereto as Exhibit "E" is the May 9, 2019
   27 e-mail that I sent to Mr. Ballister and Ms. Grace informing them of this application.
   28
                                                  5
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 6 of 49 Page ID #:185



,·
     1           26. At present, I do not know what plaintiffs counsel's position is regarding this
     2
          application although I expect to hear back from them later today.
     3
                 27. The Court's has scheduled a jury trial for August 27, 2019, at 8:30 a.m., a final
     4

     s    pretrial conference for July 30, 2019 at 2:00 p.m., a settlement conference compl~tion date

     6    of July 2, 2019, a motions in limine filing deadline of July 9, 2019, a joint status report re:

     7    settlement due by July-9, 2019, and a proposed pretrial conference order and joint exhibit and
     8
          wirness list due by July 9, 2019.
     9
                 28. I do not believe that this application will interfere with the Court's previouslt set
     10
     11   deadlines set forth above.

     12          29 . Thus, I respectfully requ~st that the Court grant this application and continue
     13
          defendant's MSJ opposition to be due ·on May 17, 2019 with the plaintiffs reply to the
     14
          oppositon due on May 24, 2019, or in the alternative, continue the MSJ hearing_ from May 31,
     15
     16   2019 to June 7, 2019, or whatever date the Court deems reasonable.

     17               I declare under penalty of perjury under the laws of the State of California
     18
          that the foregoing is true and correct.
     19
     20                Executed this 9th day of May 2019 at Los Ap.geles, California.

     21                                                ~°'-!>'0~
                                                       FRANK.A. WEISER
     22
     23
     24
     25
     26
     27
     28
                                               6
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 7 of 49 Page ID #:186



   1

   2                                        r.
   3                    MEMORANDUM OF POINTS AND AUTHORITIES
   4
   5    A.   THIS REQUEST SHOULD BE GRANTED                                              .
   6         AS THERE IS GOOD CAUSE FOR THE

   7         EXTENSION TO FILE THE OPPOSITION
   8
             OR CONTINUE THE MSJ
   9
             In Ahanchian v Xenon Pictures, Inc., 624 F.3d 1253 (9th Cir. 2010), the Ninth
   10
   11   Circuit held that an attorney requested who requested a one week extension in opposing a

   12   motion for summary judgment should pot have been denied his request as the Federal Rules
   13
        of Civil Procedure "[is] to be liberally construed to effectuate the general purpose of seeing
   14
        that cases are tried on the merits." Id. at 1258 (quoting Rodgers v Watt, 722 f.2d 456, 459
   1S
   16   99th Cir. 1983).
   17           ·1n doing so, the Ninth Circuit held that Federal Rule of Civil Procedure 6(b)(l)'s
   18
        authorizing a district court to extend the time in which an act may be done for "good cause"
   19
  20    is a non-rigorouis standard that been construed broadly across pricedural and statutory

  21 . contexts. Id. (citing numerous out of circuit cases to such effect).
  22
                   In this case, defendant counsel's health issues which has caused a backlog that
  23
        prevents him from meeting the deadline in file the MSJ opposition on the due date surely
   24
   25   meets the Ninth Circuit's liberal standardformulated in Ahanchian.

   26
   27
   28
                                                 7
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 8 of 49 Page ID #:187



   1
                                             II.
   2
                                       CONCLUSION
   3
            For all the foregoing reasons, the Defendant respectfully request that this ex-parte
   4
    5   application be granted.                                                         .,

    6   DATED: May 9, 2019                         Respectfully submitted,
    7                                              LAW OFFICES OF RANK A.
    8                                              WEISER

    9
                                                 By:c-~      Q-. ~ ~- ,
   10                                              FRANK A. WEISER, Attorney for
   11                                              TIRUPATI INVESTOR ENTERPRISES,
                                                   INC., A California Corporation
   12
   13
   14
   15
   16
   17
   18
   19
  20
  21
  22

  23
  24
  2S
  26
  27
   28
                                             8
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 9 of 49 Page ID #:188




       l
       2
     ~3

       4
       5

       6
       7
       8
       9
     10
     11

     12 .
                                      . .

    . 13                          EXHIBIT '"A" .
    .14
    .15 · ·
     16
     17
     18
     19
     -20

     21
     22
  · .. 23

     24
                ..   ·   . . ·.
     25
  ... 26

     27
     28




            I
                                    Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 10 of 49 Page ID #:189
                                                                                                                                                      .. . .. , ' .   . .. - .
                                                                                                                                                                            '        ... ' . '   -"'' ·.. -.--               .. ~ ., ... "                   .....·.••" ..                                                                  ,--.·.. , ..., '... :. , .-. ·- · ·




                                                                                                                                                                                                                                                                                                                                                                                                                                                       •..
                                                                                                                                                                                                                a                     , ·.
                                                                                                                                                                                                                     .        '. -                ...    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "           ...
                                                                                                                                                                                                                                                                      . . ,. '·              ..    :-     ~




                                                                                                                                                                                                                                                                                                   ···~             .,   --. ' .                                                                                      ,,          ,'                                                 __    .. ---.·-,_-
      .                .·· ·
     .,           ' ..~  . . : ...·         '•

                                                                                                                                                                                                                                                                                                                                   ·····     ·- ·,                                                ·_:~-- . ·_ -.. .                     :. . .                                    .                      .       .   ..            '..:              _·


                                            -• ·: AFTER.·VlSIT_
                                                              - SlJrvtMARY:                                                                                                                                                                                                                                                                                                                       . _- -- - ,.. CEDA}\S~SINAI~ ._- _--- . . _-..
                                                     : Frank Weiser MRN: oa·oQ4S762 - .--- _-                                                                                                                                                                                                                                                                                                _-·: Q~'-N -ci13/17i'2019 _-.3/18/2019
                                                                                                                                                                                                                                      , .....            '     . · -·. ·                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                        .,,·           .
                                                                                                                                                                                                                                                                      .        .·                                                                                                                                            -    ...           ·' ·




                                        _:·. iiTteatmentTeam ·::·                                                                                                                                                                             ..... ' .- ,                 "·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ._ .·· ,···· ·· .            ,.·


                  < ", >Provider                                                                      · . . _                                                                                                                                                 · ·.- . -Primary office pho_!'__                                                                                 e_. . .
                            . : : '.: Yoon, Jessica, MD-: .._- _. _                                                                                                                                                                          ,_              · ..
                                                                                                                                                                                                                                                                   - 310~786~7204
                                                                                                                                 . -.'   '                                                                                        ,...
                                                                                                                                                                                                                                                                                                                                                                :.._.,. ' ··   .. -···
                                                                                                                                                                                                                                                                                                                                                             . .. . '·,          • .•




                                             •       •
                                                         :vour LatestVitals: .>:
                                                         •                    :.                •                 •              <                             , ..
                                                                                                                                                                                                                              ,   •           •    \ ,         I'          •    ,,-

                                                                                                                                                                                                                                                                                                                           ...     -   ,•···
                                                                                                                                                                                                                                                                                                                                                                      '•,               ..         ,, .. _.




                                                   ure:·.'.·- ··. :@··· ~i 106:::. ·: ·: ,,
                          - :._.< -_:- @ _~1o1J;~$S_                                                                                                                                                                                                                       ~--.~ (~l~4~1K3'2'"·'· -· - .·- .... ·e]~~i§~t·_·: .
.•·...•/ i·•· · i ;e;~•~re(O,.ii··· · oJ;i•/ ·... · ·:•/ >·· ·im                                                                                                                                                                                                                                                          ~pl<atio~ . •oz . . . . .
                                                                                                                                                                                                                                                                                                                                           . . .. ,··          . ... • ... , .               ..
                                                                                                                                                                                                                                                                                                                                                                                                                      /£                         ~n                                sa)U1:1;eni·. . . ...
                                                                        ·.,            ·'           .··- ....

                                    -.· · You are ·a.llergic_to.the ·fo-llow{ng. ·_. ·-:· · . ·:- .- ·.. __-·· ···                                                                                                                                                                                                                                                                                           •   ... ~I ••   ,•'   '•    • •                    : •• ~- I -~. ;    ~--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.        ,· _.

                                                         : No active allergies - .                                                                                                                                                     ..., _,. .                                                                                                                          ~ ;    ,.....            :.   '   .
                                                                                                                                             ,   ..     '.·                                           '       .. ·       ,                                                                                                                                                                                                                                                   ·'          -.·    .,   ~       .
                                                                                                                                                                                                                                                                                                                                                                                                   ·-·                     ··-·

                                                                                                              next · - ._.:- · -:-_ --· -·_:. -
                                                                                                                                                                                                                                                                                                                                                                                                                 '·
                                                                                                                                                                       .-,·.,.                                                                                                 .             ' .. ,··               ,                        •'   .. ,   . -··· ' - "          '.··,·    .·...·'
                                                 -What's
                          -,_ ·- .
                                                                                                Schedute·an ~~p~intmentwith-Lyle ·D K~~tz.·MD as · .. .8920-WILSHiRE -sLvo SUIT€ ~23 _ -.· ·: · .·:
                                                                                                soon as possible for a visit in 1.week{s) ·                                                                                                                                                                               _                       : BEVERLY Hll.!..S CA 90211                                                                                                             :              . ·. _· _.
                                                                                                post diS<;harge follow up _. . -                                                                              ,. _                                                                 ··                         ·                             · -: . 310;.ass.:1ss1
..            - .. · ·
                                                                                                                                 an
                                                                               .- Schedule appointq,ent with Michael o,vid Share, . 8631W 3RD ST                                                                                                                                                                                                                                                                                                                                                                                    .,,        ..
                                                                                  MD as soon .as possible for a visit in 1 month(s) _ . . ·_-· SUITE 63 SE .. . ·· ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;




              . · ..          ··,
                                                                                   . oµtpatient stres$-test _                                                                                                                                                                                                                                            . . LOS ANGELES CA 9C>048 -- ..
                                                                                                                                                                                                                                                                                                                                                                       310;.248-8245 .··.··
                                                                                   .... ''          .~   ''   ,   '   .. .


-- -~>:. :. _:.PostDischar~j"ei~are.Reminders -: : -·: :·: :·:·:> :_·>:<::_-: _.>. ,. -- __ ... _.-, __ ·- _- _,:::.>···
     :::.· . -.•.:We-~y iri ~~-ch.;ith qu~ p~;ieri~~ u~i~g :H-tiat~h·L~6~,-a~ o~tin~ ~i-attorrllth~t ;~t~-u~sh~r~ i~p~rt~~t l~form;d~n ~bout-.-- · ~:.
                                            __ ·,your care at Cedars-Sinai: -· You will receive an email to activate your accovnt in th~ next few days: Once you log in, yo"' will ·
                                                 _· r~c;eive r-egutarcheck-ins from-Cedars~Sinai abolltyovr care.                                                                                                                                                                                       - - ·- ·                             ·--.. ·                                                                              ... · ,                                                                                ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '.·· _,


                                                                                                                                                           '           .~       '   . ' ··,. · , .. ...                           '.. .                  ~-                    - . ·.•         .                                       .    .      .     '                     ,,                                     ·,..   -~          -     ...·-·      •,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          • '. •    .. .     • "• "', r   •• • •       •



                                                                                                                                                                                                          _


                                                                                                                      "      .

                                                                               -· -.-.:--<: :.: :·, :·_-.. _:: _· ·::·..- :::• :._._- _._ :~ ·--~·:··· ,-i Medicati~·ns ·•·-·_ .- ._· -. .·:_:_:_ ·:<-•:·.•
                                                                                                                                                      · ·,,:···,                                                                                                                . ,.,.,•,''                   .. •· -..    .                                                                                                                                                      :., _ , -- .•.'                    ,   ..    ·__ ··      ......· ·               .
              .      " •' ~         ~   '

                     ._. . : ·1mr,ortaniNiidtcat1on 1ntor;,:.at1on: :. . ---.-:                                                                                                                                                                                     - .                                                                    __ . -. _                                                                         -.:                       ._ .-- - . .- . .                                                                                   .
                     : ·· :- . . .. • . This list includes the medications yo·ur doctors wish you to take right now. If you-have medications. at home wliic;h .
                                     ····· · · · · · are not·on this list. do not tak~ them witho\Jt speaking with your.doctor first. .
                                                                                                                                        ... ' . ...
              •      ,. , .. • , <. ~. _ ..:,,''             • •   ••              •        •

                                                                                                                           . -~. --
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,    ~


          .        . -~ . . . -... ·· - .• . '   :                             . ,.····                    ...                                                                                                                                                  ·.,., ,.           .,
          Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 11 of 49 Page ID #:190



                                                                                                 . . Dr; Jessica Yoon
                                                                                                · · : 8700 Beverly Blvd -·                                                  _.., .
                                                                                                 _. Los:Angeles CA-90048 ...
                                                                                                  . Phone: 310-786·7204 .


                                                 March17; 201il'-·-:
                                 ··. ·· rtt:-
                                                 emptoyo: .Frank Weiser .
                                          ·- To Whom ffMay-Concern:                                                                        .·   ...,.,   ~




                                                For·mecii~l re,$ons, please excuse Frank:Wei~er. f~om work for the '(oiibwing c::tates: .•
                                                                                                         '




                                                               ·Start ···March 17, ·2019·
                                                               Shd: . :MarQh 19;. :2019 -_·__                                                                ·   .....
                                                               Patient·is.·re~ommended to·return ·to.his norrna(wc,rk on::March 25;.2019
                                                 If yoi,I rieed additional informatior( p1e1;1se feel free to contact:olir office;
                                                 Sincerely.,·



                                           '.Or, Jt,S$ica Yoon
                                                                                   .... , .
                                                                                                                                                                                     .. ·, ..··
                                                                                                                                                                                     _

                                                                      . '.   ~"'


                                                .•.. ;; ~· .
                                                                                                              .,'···




                                                                                                                                                                           '•- .··




                                                                                                                                                                                         •·,·, .




 .
..   ,. ..     .    ~   .   •'




     ~   .... ' -
     . ·-- .,',.. __ ,·· ·                                                                                                      ·, ·
                                                                                                                               •-.:    .
                                                                                                   .... •.,

                                                                                                                                                                   ...   -·-·   ..
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 12 of 49 Page ID #:191




        l

     ·2
     .. 3

        4

        5
        6
        7
        8

        9

      10
      11
      12
                               . EXIDBIT "B''
  · .. 13
      14
     15
      16
      17
   . 18

      19
  . 20

      21

     22
  . 23
  . ·.· 24

   . . 25
  ··. 26
      27
      28




             I.· .
                ..
                                                                                    ·. I
                                                                                    .      .
   Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 13 of 49 Page ID #:192




             .·tmfSINMMilCA!/~NT~~,·
                                        • •• •           ;~: ,,·/.; ;,.~~-~
                                                                                  . . · ~;~tl!il~{t9' 3• 1~i;1°.!;;·
                                                                                    ..·
                                                                                          .t},:1   ' /'A ;":,,:.,1:- 11 '}:./ '!I. 0,;.;; ~; ,r;
                                                                                            ''-;" " ·. :. :f ..r-::·~-· f:":<-~t'. . '. ~- 7:1· ~ ~-,~·it: .~


                                                                                   •·. '.f,~1r~Ri\1i~~\r :~ ;~:JmR
                                                                                                                                                                     ."
                                                                                                                                                                      :1.,;~'.-.,.:.,·:~'t~~

                                                                                                                                                              :, ·~tr~rtt,!f: , ·. ·
                                                                                                                                                                                          .':'~.,lc'"J:
                                                                                                                                                                                                ' .., ,p_.,, ·1.~l:,r
                                                                                                                                                                                                                ~-=.:···
                                                                                                                                                                                                                     -?.




                  ..iPA'TiENt:J: OMRSGtllErl'. ·.                                         J,:1'.Jr:i ... · . .- 1·
                  ·.. '-f:'DU.~~TJQf,f.RS.CORO
                   . ,.   -   ~   ,..   '   . ...
                                                                                                   ,.

                                                                ...· · G:EMIRAL s:,U.:IGER¥
                                                                                                                                                                 ....:A. . ,.




                                                    . TH.I$)~        ttfP$ltl'AN'.tJNFqllMf\1:IP~:'ft0.~'¥lliU;>{ .

             ·~.·,r1!e1:ritJFJftam1i!w:r~~
             !~{lci~b+;:~1.i:i:qt!tb~b:::.:!::ir=i::t!;:J~at'dOC~tTI~~:or _·.
              . .t.l«:l-.re~p,Qr:\$!bUny ·fqrJ(t'f~lh•t:Per$()f'l,:fo.r •at!_e.~$t24 ncurs::w.MllEt¥QU ar~·~klJi(kP.aln ..

             »'   ~-;-i#'\.-~:1:t~i1i~~\(!·~0"<!»!~ ~leion. ·.                                                       ..
                                                                                                  .· ·, ,, ,., .,.·,,·· •· : .
                                                                                                                                                 .
                                                                                                                                                                0
                                                                                                                                                     . · .. .... · :_;_. · ...,.,- ,,·,•
                                                                                                                                                     · ·, .·, ,- ., ,, . ,.




    : :$:•



. '.):J"
         ··Ji9t~1.,,~~1cm,/~11 :c,rtt1qal ~~tr!irgn~':ft,0,J J ~• .· ·
                                                                              '
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 14 of 49 Page ID #:193




       .,; l
 ...      2

          3

          4
        5
        .6
                                   ..   ..   ~   . ..   .
  .·      7

          8

          9
        10                       EXHIBIT "C''
       11
       12
        13
       . 14
       15
       16
       .17
       ·18
       19
       20
       21
       22
  .. 23 ·

       :24
  · .. 25
  ··.· 26
       27
       .28
 Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 15 of 49 Page ID #:194
                         _Case: 18-16995, 02/22/2019, ID: 11203664, DktEntry: -a; Page 1 of 30 · ·



                                          _... :   ·_:_;:~ ,;,; "· .                                                                         ..        .              :-:,     ' .       .,:...        ,•   . . : ..

                               •.·: _. ...\ \:;~tJ1{~t~~~;¢(j~JtJp,9f~g;f~~#~,3· •
                                    - ·_,~;:·-;~&:;ij,t~f.;k: :.x~~~;;r-:
                                      .   . ..                                '                  '          '.              '   '   '   ..        ,,   '" '. '.   ~       ..         ,    ''      '.



    ... .... ... . . .


                                                                                                                                        .•.,h1:.:~~~"~t~r;
            _




   .·. '~ .~ ~,~~l ,.··.
  -,.-, -                ,,-.:fiJti~t(r~~i~,i1,~ij~:'.                                                                                       ,.-{: ~~-e1M~;,·t~p~oi4~~t1[( ·
                                                                                                                                                                      >
                                           ,_ · · ·· ·                                                                                       ,;J> ·',~ -•._· t '?:" :v¥\( .-. ,,}' :-:,"-; · -

    .., . .. ,:·~t .... IJf;~~~*k~t~
; : · :.~JW-~~ ~4N.l ~~~-mmitqjf.i~-'~met~oA.:                                                                                                .), _;. ·

.•·. '. ;,~ ~·-~·.';t                                                  -·-·.·.···:·,,.·.· . . -::,;-~·. ;:,· ., ·. ...,.· •.·.···



                                                                                                                                                                                                                       .   ..   ~ ~;   ·.    .


                         .~~1~»1_    hr~~·  ;
                                            ·
                                            •    •1~:      :~  m:,~$:
                                                                    1 QB- ~-
                                                                           - ~~ ~  1~~~~:::'
                          · -· · ·- · ... ·. ,-_QfJ:lM:trf!illl~EQl!EN'I NSBRII!;., .· - · '
                                                                                            ' · _
                                                                                                -
                                                                                                .
                              ,.~ ~-t:;~~;ii1L~~ ,. •
                                                       ·.- "?1i~ij~:~J;cf~:~:l!<~~~;~i;Iri~:;J·-""
                                                                                                                   . ·. ·. ,[IL~1~~;,        ,. :(iv:o.ic~l:                                           . .'' ''
                                                                                                                                        -·. f~), ,...-"'(2:l'i);_'.583~13~ · ·. ··...·· . ..

                                                                                                                                        Ji• •~~:'                                                                      1
                                                                                                                                                                                                                                            ····
     Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 16 of 49 Page ID #:195
                      .     Case: 18-16995, 02/22/2019, ID: . 11203664, DktEritry: 8, Page 2       of 30




     .:i!~;;~tt:,¥;~jp.~*~~~;:~~~~·~~t;Jf!P~':J?~
                                                \ . ··
           .· .· /i :.,.~ ;~9~'.~.;,~J,,1':f~nru~:~.~~'.·iqzi.9},;,.· .



                 ..       ..... , ...   '




     ·•· Cl;Af>~W~i,1lt~i~\t·.




~~-~ ij\                                                                                                           •


   - :.·'i'a~                ~·- -               "':;·• . ,..... :
                                                                     -~.e·.~.~
                                                                     .
                                                                             ! .. ·f \( :: ·::
                                                                                               ~i . -
      \3bJy:fj~@itlf¢i>llmftQ~i:_ ;         >·
      - .ill,,~~~~~~tJ,~illii,i.ii~~'AA~;\ -
      .,·,~t~! jij~'~ '.l f·l!i,!!t~~;,~·~M1pji;~,,ij~~-~ ~~r•, -_
                                                                                         -··:~;:;/( '. :·:._.: .
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 17 of 49 Page ID #:196
                                 ·. Case: 18-169~5, 02/22/2019, ID: 11203664, DktEntry: 8, Page 3.of 30 ··.

                                                                                                                                         .                                                                                                     .· ..
                  ..·.                    .~··                      . ·..       . . . .. ..                   <:·:.r           .... ·. ::.,                                             ~; ::: -::: ·:··_::·.··· ,                                        ··:.:r-.=~                                     ·.- . ;




                                                                                                                                                                                                                                                                              .   .       ..         .

                                                                                                                                                                                                                                                                       ;> ·:·?)?:"        ·:~ ::;::·:·




          .:          ...   _. •• "   •                                        ,'..;.?,;                                                                                                                                                                                                         '




..·}:'{ff&ij~~;!iirY ; ;: : ;                    ·-···        ;:;



  ···· ·.,.:it,§;i~ii~ri~rt.jt~i~,~r~:w~(~¢~,i;lfj~~i~~rl~ii~~~:~;1il•~~~::\f{t$.~~::ij:t-:~4b{i~:i.: ·
                                                                                              '     .      ;,..         : -~    "   .:::                                       '             ~::: .·:                '                                   -~::- .. . .                 '




 ··;                                                                                                                                                                                                                                                                                                 ~~[ :
  '. ~:rrt~itia~~jit~
           •                              ,, ·:··        :-                 - ~-·          .'·!·:       . • ,., _•. ,                      ··:~   ;:;·.:~:-, ~~-;;:   ,:.:;,       :;•· ,.: .,;•;                        ·.}' ···.)': , ,. .-.: '      . .·,-;; · :~---<"·,




                                                                                                                                                                                                                                                                                                         ... ._:;;   ....




   )~ijt j::'',·: ' : - " .                                                                                                                                                                         ,.  <,.                  ,U\,                                                              . ,, ,
   .. .               ..




··:·i1~~::~t~r;:~~u1;~~~::•
               .' .




          . J~,:· ~ \~~~~·~~t~v~~t~W1t~.i1ffliJ~t~~~--
                                                                                                                                              ,,~st
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 18 of 49 Page ID #:197
                                 Cas~:18~16995, 02/22/2019, ID: 11203664, DktEntry: 8,                                                                         Page 4 of 30

                                                          h··· ·




~••                                                                                                                                                                                                                      "F?•


 · ,i=r~s==~;:=;1~~~~~;
           ·,.-..,    . .·   .



 . ··~
    .                                                                                                                                                                                      \ :.




1J\~                 ..
                                                          -~-·:~ -~~
                                                                   - ~t·                                   -·                                                                                             ;~:;:1\:·::.
                     1
 - "Loi~_
        ~'!~~?.
           '
                      ,          •.,.·_: •·••. . ·.•.•·                                                     ., ...:,;';:·..
                                                                                                                          ··;,: ~.,   I




   3:·~--~                                                         :-.'.:: ·.. ;~:; ___·>:y~·--·:-.-:..:                                  "·'   ...   .   .
                                                                                                                                                              .f.1· ~ j ~~~~.',            Y:.:· ; ....

 :jl;'~~~~~~;~~*~~t:~tt~~i~Ji,~.~ ~~:~~~~:~~~iigflijetf~t~n~~!~!t;/':··.
·,                                                                                                                                                                                                                       ~·



                                                                                                                                                               ·:; ;·.,;/:;.'.·-·-: ·· ·
   Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 19 of 49 Page ID #:198
                   . Case: ·1s~16995, 02/22/2019, ID: 11203664, DktEntry: 8, Page 5 Ot 30 .· ·




• 0a,0·                                                                                          ,.
  · ·.,;. ,;~t~A~~t~ .·.

      - l~~                         ,..   --~
                                                                                                 t




                                                 .   '.·.::··
                                                     t/~
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 20 of 49 Page ID #:199
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 21 of 49 Page ID #:200
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 22 of 49 Page ID #:201
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 23 of 49 Page ID #:202
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 24 of 49 Page ID #:203
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 25 of 49 Page ID #:204
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 26 of 49 Page ID #:205
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 27 of 49 Page ID #:206
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 28 of 49 Page ID #:207
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 29 of 49 Page ID #:208
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 30 of 49 Page ID #:209
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 31 of 49 Page ID #:210
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 32 of 49 Page ID #:211
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 33 of 49 Page ID #:212
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 34 of 49 Page ID #:213
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 35 of 49 Page ID #:214
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 36 of 49 Page ID #:215
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 37 of 49 Page ID #:216
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 38 of 49 Page ID #:217
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 39 of 49 Page ID #:218
Case 5:18-cv-00834-DMG-PLA
                      .    Document
                               .    25
                                     . Filed 05/09/19 Page 40
                                             .            . . of 49 . Page ID #:219                 .              .   .            .                     .                                     ..




                                                                                                                                                                                                                                                    :-;•.··,.




                                                                                                                                                                                                                             1 :(::,'.~":i;ji,;;;':,).,
                                                                                                                                                                                                                                          ·;'./::,.~:   ·.,
                                                                                                                           ·~/\\\                                   ..      :-'.·.:· .·- :;             ...   . ·,,·,·   .


                                                                                                                                                                       1
                                                                                                                                        . : ;;,,, . ;"'' . ......."'"'J                :'.' .~'f~}:~1,;?ii~:<··


)::::jf-1':·J{>::t    ,:..:,..:"::~.::/;;,- :- .:)r-.:-                            <·'.\)...... ::.>•.:' ;;:.-.;                                                  ·. ·;·;·'.i~~'.t~.·;~. ,~:   :>:·-~-·:::...::;11-:              ·· ·~:(:'":,;:;:;, _;;?·~ ··
            . .;~:.                                           . .. ,;··•-;.°..-:   -~<c- . :'.·'·
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 41 of 49 Page ID #:220
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 42 of 49 Page ID #:221
          Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 43 of 49 Page ID #:222

                                                      ,.,9~e;1,JJJ,6!>;~~,;~zi~l(f()l~;}~'··~r:l!~PGt:~S?.'!Y;,~, ~~2lf~~•?k~!lf"; ··• .· · · .:•· ' •••:;,' C.
                                                ,,x.;_                                                                                                                                                                                                                                                                                                                                                              -t:)/'"''\.;,:,c',: , :-
                                                                                                                                                                                                                                                                                                                                                                                                                                               "'·:~:.
                                                                                                                                                                                                                                                                                                                                                                                                                                             •.• ,.;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~tt~
                                                                                                                                                                                                                                                                                                                                                                                                                      .. -:·... ·                    '\\~(\
                                                                                                                                                                                                                                                                                                  .J.·•r" ~                             .,, , ., ,    i, -.~ ,.,.., ... '.=::,· :. •.•;                J              ~-:~Sj{~-,\~ ·· -.. ·· . . _." ..
                                                                                                                                                                                                                                                                                                              .·,.•~;, -·.t"r.               ,S.H.;·j ·:,.,__ •. ' '        :,, '   :.'!-~-~    ~;t.                 \<:<          )·\.-:..'        :--/: ~-:'i··:·•:-.,~-.' .:-;, .
                                                                                                                                                                                                                                                                                                   .~ ";·'.:.i:,i.:::t;.;i,,J'.:{(~;~/:'."_.. -';~---:~,;C:.~, ··. ::;:_t.·;·_,-.
                                                                                                                                                                                                                                                                                                                                                                                                                 ;:,_._=... ; ~;:    ~~~t,: _\·. :: .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   :: :.,::·:··: -~-:i.   ::-(:<·:;_.;.'· .
                                                                                                                                                                                                                                                                                                                                                                                                                                                .: ~·-:-i/{:···                 ><"~i· .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.,:_:·;·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·"-,1::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..j-      <-·:~:··

             4
           ,; ~-- .•                ','!"¥...l'!!)-i
                       :)-,,·.·i'i\ti!i                      .. ~P."'·~~~"""~"""..;.;
                                                 _:;~;.JitiJ."!                     ··~)... ~~~ioiij~i"li!'P!iiii'"-~.,;;,,;;,'!'!'l'!~""'"""..~~~~~~,,;,;iia.,i""!ioiitill!!O•~~~~~~!ffl...!"""1~!'!1'!';;.,"""'~~~~~ii,;i,~~                                                                                                                                                                                                                                       «    $,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ':!·/:~.-:.-.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·:.: ,·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •.: :-·-;.·




·-·:·:t ;'.<-,:                   ··~ ~ f f l-~                                         :t l_. ~lnal.; Ul~nd ~ --~                                                                                                    -;t~~t..tt,@r:~1_,,we1er,,:fo.f .YQPr.'· ~-- ,.. ..
                                                                                                                                                                                                                                                                                                                                                                                           ·-'./·.;,                                         . . -'"i~

                                                                                                                                                                                                                                                                                                                                                                                                ;_r'..h::·                  ·;.:--:,/,'. ~':'.}.~.::•)._•'.;_·,·.·. :·:~. ,' /:_:., .~-·
                                                                                                                                                                                                             :; ~/:~:.·. :?··~\. -,..\ =~~;
                                                                                                                                                                                                                                       ."; .."· ·...,::-:;~:·
                                                                                                                                                                                                                      .• ,~ - '; <; • ,., . . . :)"'

                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                       ,...                            -~ ,-
                                                                                                                                                                                                                                                              ,,.,. :·'.'.{\t;~!·i}"'.···.; t::::·::t,f( '.;~-~-\~_ -::_\/·i'.
                                                                                                                                                                                                                                                                                                                                   •,,,.,.-Y "                                        }_~·;•.__
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .., ..' ·..", .
                                                                                                                                                                                                              :-·;J.:~· -~~.::·/} : :L_'}.;·;:\':/):\:;>-·t:.:,,:. '~ :~ ' c•,,

                                                                                                                                                              [.\·,.;;;,,;.,.• ,:}S\?JS\;. <·;<,;
                                                                                                                                                          . :.. ;)(.:                                                                                                                                _. -· ,: .·.;-

                                                                                                                                                                                                                                                                                                             ,,-,.,., ._.·\?t<~ .'.t>· ' '                                                                                                                 '\.:>,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /(:.-, /:. ·;~~;;




                                                                                                                                                                                                                                                         '"~,;ift';::tr1;i~f~~r~tJ:tt~:;tf
.·:''."'' -~-~/";~,,.:•'-,~                                           ,          • ·. ,~ / : l f ~ ~ ~-~ '~ ! ! ' t , ~ t'~ ! ~,~ --~ ,-, ·.                                                                                                                                                                                                                                                                                              1 ,," ,,,_;                       •,L-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :?::;:;;?·:~;,::·


                                                                                                                                                                                                      'iL ..•                                                                                                                                                                ••                ::?:):i;i;T1ti::/
                                                                                                                                                                                                  ·-.~
                                                                                                                                                                                                     ./:.·_: :.·;~...:,..·:.~__1,_.:.-~_-:.·.,_
                                                                                                                                                                                                                                              ~. •_•
                                                                                                                                                                                                                                               t_:_:_,~.;_:_:.~--·..~-.•.. ~ · } · ; .;     ;:,j;: ::'.;,,::~~t "·'.:-:~f:.:~: :. ::~ ::~-".' ·, ,... ,:··-: > ,-.... -..,,
                                                                                                                                                                                                                                                                                          ,'..:




                                                                                                                                                                               /\• . ,• '<: , ;, -                                                                                        , ;:'.i:,t:/\:,:'.h;';i: ('{ {;c;:{;'f?]j;;_;~;'\r}Jt_'i//i;:r'.,'.' ;::::,
                                                                                                                                            . .,.~,,.~;;,~.J,; ~~: _,_: '._:..:_:_:_;i)/J];
                                                                                                                                            ·,,
                                                                                                                                                                                                       •                •
                                                                                                                                                                                                                                ·.~..I·\\
                                                                                                                                                                                                                                            · :· :T,:.J
                                                                                                                                                                                                                                                                                                              t ' : ~ i ~ _._;.:.:.· _·:_t_;:_·:_:_i_._•_I_'.l_:_~_(,.' .~:,_:_f.,_·_;,_·;./_._-.'·)_,__, :.:_•_,i_:,:'_F_:_·•..;.i_;__
                                                                                                                                                                                                                                                                                                                                                                                        .~.       ·
                                                                                                                                                                                                                                                                                                                                                                                                                                       :;:l;?::?~:":':;.f)·· -
                                                                                                                                                                                                                                                                                                                                                                                                                                          :_:.:;_\, >~:_:Jf=\t:'..~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _-·_·,,;..;:·.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                "'\t. . .
                                                                               ,. .,.
                                                                                              '. •.;!1-,::.                             •
                                                                                                                                            ,~-.11·-
                                                                                                                      _.,.,>,,-..,, ,.,_·,,:?_if_,. t
                                                                                                                                                    ·_~__-,-·
                                                                                                                                                       :~      ·:: '',1·1 ;_;
                                                                                                                                                           ..-.1
                                                                                                                                                                 •     •          '
                                                                                                                                                                                                             )> .:
                                                                                                                                                                                                -~-f_.:/,,}.::;_:.><·.-_:;'::!_···:. '.~'.'/
                                                                                                                                                                                                         •                -
                                                                                                                                                                                                                                                                                '.·-·.y-~r.t\'{_::-:~:
                                                                                                                                                                                                                                                                                                                                                                                      ,,,,,. ,·;;:,.,

                                                                                        I            9                              •       ~.         ,_:1__··_. _; _;,, \:;_.•~.---·.:_:..~   .('.'_ .•    ;~~                                                   ~
                                                                                                                                                                                                                                                 ,, ·; .. __'..:,'-'_.:··: ___:               · -.·_i_·•_::._',;_·_',' ._:'_-,;.· '.,   :·_·\,I, , _, :,·,::, ~- ·-,·; ;                                                          <•••'-"it.•·. .·,;, ·.,' '.
                                                                          ·~•ili!i!i'illiiitiiii,liili!,jiJi!lj,i!,ji!i"ii''iij"'~"'!i"ijo"~
                                                                                                                                           ' ""f!!i,l""'!!'!!·~-~""'~-!!1-~i!ii!!il·~.-'""
                                                                                                                                                                                      ..--;o,iptlJIOlii...                                                             -                                                                ' ,-.•     ,j;(,·i:t{:~t;:~;:t:·:i )i::::.:;i>}:il:;..,




                                                                                                                                                                                                                                                                                                                                                                 .. . ·:.,):·t-=\--·.··
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 44 of 49 Page ID #:223
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 45 of 49 Page ID #:224




       l

      2

      3
      4

      5
    . 6

    .7
       8
  ··.·. 9

     10
                               EXHIBIT "D"
     11
     12
   ·. 13
     14
     15
     16
   . 17
     18
     19
     20
     21
   .. 22
                                                                         . ...   . . ..
    23
    24
   . 25
  ·. 26
 ... 27
   . 28




       J
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 46 of 49 Page ID #:225
            .. Case: 18~16995, 03/12/2019, 10: 11224912;DktEntry: 10, Page 1 1 ·                                                                                      of

                                 UN1TEDSTATESCOlJRT()FAPPEALS                                                                                           . ·.·.·       FILED·'
                                                    FORTHE NINTH CIRCUIT                                                                                   · .. ·. MAR 12 2019
                                                                                                                                                       ·... MOLLY C. OWYER, CLERK ·
                                                                                                                                                             U.S. COURT OF .APPEALS
   ·DEAN HOTOP;·et al.,                                                                       No . . 18-16995
                                                                                             .·..    .       .   .                                                    .·         ...   ·.
                                  .        ..                         ..                         .                        .                                       .            ..


                             Plaintiffs-Appellants,                                           D.C. No. 5: 18~cv~02024~LHK
                                                                                             · Northem·District of California,
       v.                                                                                     . San Jose

.. . CITY OF SAN JOSE, a municipal .. .                                                       ORDER .
     corporation; .

                             Defendant-Appellee. ·
                                                                                                .                                                  .



            . The February 22, 2019 order at Docket Entry No. 9 is vacated as issued in

   · error.
                 .   .                ·.            .       ..   ·.        ..   .       ·.               .           . .. .       . .. ·       .                           .    .           ·.



              Appellants' motion (Docket Entry No; 8) ·for an extension of time
                         .            .·                .                           .                                                                      .
                                                                                                                                                                      to file the ·.
   .           "


 . ·.. ·opening brief is granted. · The opening. brief is due March 2s, 2019. The answering .
                             .                  .




 ·....·brief is .due April 24, 2019. .The.optional reply brief is due within 21 .days after.

   · service·ofthe answering brief. •. ·




                                                                                             · FORTHECOURT: · . ·•·· ·

                                                                                              . MOLLY C. DWYER
                                                                                              · CLERK OF COURT
                                                                                                                     ..       .            .
                                                                                             ···. By: ·Linda K. King ·
                                                                                              ·. Deputy Clerk·         .
                                                                                                  Ninth Circuit Rule 27~ 7



   · LK/Pro Mo
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 47 of 49 Page ID #:226




       I
       2     ..

      . ,3

       4
    .·_. 5

       6
       7
   .·. 8

        9.
      10
                              EXHIBIT -~E'; ·
     11
     12
  ·. 13
     14
      15
   .· 16
     1'7 .
     18
  . 19

     ·20
     21
     22
     23
     24
     25
     26
 .. ·_ 27

     28


                                                                                         ·-1· . .
                                                                                    ..
                                                                                         .
                                                                                             · 1 . ..
Case 5:18-cv-00834-DMG-PLA Document 25 Filed 05/09/19 Page 48 of 49 Page ID #:227



    1

    2

    3
    4
                                                                     .,
                                                                     '    -
    5
    6
    7
    8

    9
   10
   11

   12                         EXHIBIT ."E"
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22

   23
   24
   25
   26
   27
   28
5/9/2019Case     5:18-cv-00834-DMG-PLA          Document
                               Samuel Love v Tirupati           25 Filed
                                                      Investor Enterprises, Inc., 05/09/19      Page
                                                                                  et al./USDC Case      49 of 49 Page ID #:228
                                                                                                   No. CV18-00834-DMG-PLA


      From: Frank A. Weiser <maimons@aol.com>
        To: rayball ister <rayballister@potterhandy.com>; sarag <sarag@potterhandy.com>; isabelm <isabelm@potterhandy.com>;
            dennisp <dennisp@potterhandy.com>; phylg <phylg@potterhandy.com>
   Subject: Samuel Love v Tirupati Investor Enterprises, Inc., et al./USDC Case No. CV18-00834-DMG-PLA
     Date: Thu, May 9, 2019 3:57 am


  Raymond Ballister, Esq.
  Phyl Grace, Esq.
  Center for Disability Access
  9845 Erma Road, Su ite 300
  San Diego, CA 92131

  Dear Ray and Phyl:

  I called you both yesterday but I was not able to reach
  you. I spoke to Leo, who I believe is Phyl's assistant, and
  I informed him that I would be seeking an ex-parte application
  to extend the time for my client to respond to your pending
  motion for summary judgment ("MSJ"). I also just left a detailed message
  with your voice operator Kimberly, Operator 7431, inform ing her
  that I my ex-parte application will seek an additional week to file
  the response to the MSJ with an additional week for your reply, or
  in the alternative to continue the MSJ for a week, or whatever date
  the Court deems reasonable.

  The dates I will be seeking are May 17, 2019 for my opposition to
  file MSJ, May 24, 2019 for the date for your reply to the opposition
  to the MSJ and, in the alternative, for the Court to extend the hearing
  date to June 7, 2019, or whatever date the Court deems reasonable.

  I was hospitalized on an emergency basis at Cedars-Sinai in March
  of this year and as I believe you know I have had other medical issues
  and as a result I am extremely backlogged, and I need the additional
  time to respond. Please send me by e-mail today your position on the
  ex-parte appl ication so that I may inform the Court.

  Further, I wanted to speak tp Phyl to see if the case can be settled.
  The best way to reach me is at (213) 399-7806.

  Once again, I appreciate your courtesy and cooperation in the matter.

  Sincerely,

  Frank A. Weiser
  Attorney at :Law
  3460 Wilshire Blvd., Ste. 1212
  Los Angeles, CA 90010
  (213) 384-6964 - (voice)
  (213) 383-7368 - (fax)
  majmons@aol.com - (e-mail)




https://mail.aol.com/webma il-std/en-us/PrintMessage                                                                             1/1
